DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 1 is amended in the reply filed on 10/13/2020; claim 3 was previously cancelled; claims 9-17 were previously withdrawn.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Zimmermann in addition to previously relied on references below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0124764 to Yamazaki et al (“Yamazaki”) in view of US 2007/0054051 to Arai et al (“Arai”) and US 5,542,559 to Kawakami et al (“Kawakami”), US 5,211,759 to Zimmermann et al (“Zimmermann”).
Claim 1: Yamazaki discloses a film formation apparatus, comprising: a chamber (1303 [film formation chamber], Fig. 13) configured to accommodate the substrate (“substrate”, see para. [0120]), the chamber (1303) including a facing inner wall surface (bottom inner wall of 1303) facing the film formation surface of the substrate (interpreted as bottom side of substrate) accommodated in the chamber (see Fig. 13), and a substrate holder (disclosed as “holder,” and 1302a, para. [0120], Fig. 13) including an electrode (1302a [deposition mask]) and configured to hold the film formation surface of the substrate (bottom of substrate) and to orient the film formation surface of the substrate toward the facing inner wall surface of the chamber (bottom of 1303); 
Yamazaki discloses an organic compound storage container (1306 [deposition source holder], Fig. 13) configured to store an organic compound (1307 [organic compound], see para. [0120]); a source gas generation container (1308 [material chamber]) configured to generate a source gas for the self-assembled monomolecular film by vaporization of the organic compound stored in the organic compound storage container (1306, see para. [0121]); wherein the electrode (1302a) is positioned between the film formation surface of the substrate (bottom of substrate) held by the substrate holder (“holder” and 1302a) and the facing inner wall surface of the chamber (bottom inner wall of 1303), and considered capable to be configured to form an electric field in a direction extending from the film formation surface of the substrate held by the substrate holder toward the facing inner wall surface of the chamber or in a direction extending from the facing inner wall surface of the chamber toward the film formation surface of 
However Yamazaki does not explicitly disclose the facing inner wall surface being a ground potential surface; a source gas supply pipe extending into the chamber through the facing inner wall surface and configured to supply the source gas generated by the source gas generation container into the chamber. 
Regarding gas generation, Arai discloses an organic compound storage container (76 [evaporation material supply portion], Fig. 6) configured to store an organic compound (see para. [0096], [0080]); a source gas generation container (52 [evaporation source]) configured to generate a source gas for the self-assembled monomolecular film by vaporization of the organic compound stored in the organic compound storage container (see para. [0080], [0096]); a source gas supply pipe (60 [material supply tube]) extending into the chamber (“deposition treatment chamber”) through a facing inner wall surface (see Fig. 6) and configured to supply the source gas generated by the source gas generation container (52) into the chamber (“deposition treatment chamber”, see para. [0075]), for the purpose of providing a deposition device capable of enhancing utilization efficiency of an evaporation material (see para. [0009]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the source configuration of  Yamazaki with the storage container, generation container, and pipe with configuration taught by Arai with motivation to provide a deposition device capable of enhancing utilization efficiency of an evaporation material.
Regarding ground, Kawakami discloses the facing inner wall surface (inner wall of 2A [chamber wall part], Fig. 10) being a ground potential surface (see col. 10, lines 30-40) for the purpose of using it as another electrode for the holder so that upon generation of a plasma the substrate can be grounded through the plasma (see col. 10, lines 39-42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the grounded wall taught by Kawakami with motivation to use it as another electrode for the holder so that upon generation of a plasma the substrate can be grounded through the plasma.
Regarding the intended use limitations, “for forming a self-assembled monomolecular film on a film formation surface of a substrate,” the apparatus of Yamazaki in view of Arai and Kawakami is capable to perform as necessary. The courts have held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  MPEP 2111.02 II. 
The apparatus of Yamazaki in view of Arai and Kawakami does not disclose a DC power source electrically connected to the electrode and configured to apply a negative or positive DC voltage to the electrode; when the positive DC voltage is applied to the electrode; when the negative DC voltage is applied to the electrode. Yamazaki discloses a 
Zimmermann discloses a DC power source (16 [DC power supply], Fig. 1) electrically connected to an electrode (7 [substrate holder]) and configured to apply a negative or positive DC voltage to the electrode (see col. 5, lines 10-25), and also disclose that alternatively, instead of generating a direct current voltage discharge, an alternating current or radio frequency generator (17) can be used (see col. 5, lines 45-60), additionally that the polarity of the DC discharge can be negative or positive (see col. 5, lines 33-41); for the purpose of depending on the effect wanted for the structure of the coating on the substrate (see col. 5, lines 35-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the option of RF or DC power supply, with having a DC negative or positive polarity choice as taught by Zimmermann with motivation to depend on the effect wanted for the structure of the coating on the substrate.
Claim 2: The apparatus of Yamazaki in view of Arai and Kawakami discloses wherein the source gas generation container (52, Fig. 6, Arai) is configured to supply the source gas in the direction extending from the facing inner wall surface of the chamber (from near bottom of “deposition treatment chamber”, see Fig. 2/5) toward the film formation surface of the substrate (64 [substrate]) held by a substrate holder (62 [substrate stage]).
Claim 3: (Cancelled).
Claims 4-8: The apparatus of Yamazaki in view of Arai, Kawakami, Zimmermann discloses (claim 4) wherein the substrate holder (disclosed as “holder,” and 1302a, para. [0120], Fig. 13, Yamazaki) includes a frame (1302a [deposition mask]) having an opening (see openings of mask [1302], see Fig. 13) through which the film formation surface of the substrate (front face of “substrate”) is exposed toward the facing inner wall surface of the chamber (bottom of 1303 [film formation chamber]), and the frame (1302a) functions as the electrode (1302a); (claim 5) wherein a substrate holder (disclosed as “holder,” and 1302a, para. [0120], Fig. 13) includes a frame (1302a [deposition mask]) having a plurality of openings (see openings of mask [1302], see Fig. 13) through which the film formation surface of the substrate (front face of “substrate”)  is exposed toward the facing inner wall surface of the chamber (bottom of 1303 [film formation chamber]), and the frame (1302a) functions as the electrode (1302a); 
Yamazaki discloses (claim 6) a substrate holder (disclosed as “holder,” and 1302a, para. [0120], Fig. 13) configured to hold the substrate (“substrate”) inside the chamber (1303 [film formation chamber], see para. [0124]) and to orient the film formation surface of the substrate toward the facing inner wall surface of the chamber (bottom inner surface of 1303), wherein an electrode (1302b) is positioned between the substrate holding part (1302a/“holder”) and the facing inner wall surface of the chamber (bottom inner surface of 1303, see Fig. 13); (claim 7) wherein the electrode (1302b) has a mesh shape (see para. [0125] where 1302b may be formed like a mesh type electrode); (claim 8) further comprising: a substrate heater (1304 [electric heating wire], Fig. 13) configured to heat the substrate (“substrate”) for the purpose of heating the mesh, thereby the 
Regarding “for a formation promotion treatment of the self-assembled monomolecular film on the film formation surface of the substrate accommodated in the chamber,” the apparatus of Hatano in view of Arai and Kawakami and Yamazaki is capable of performing as necessary due to the structures above; additionally the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
Claims 9, 10, 12-17: (Withdrawn).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Arai, Kawakami, Zimmermann as applied to claims 1, 2, 4-8 above, and further in view of US 2014/0357016 to Fuse et al, (“Fuse”).
Claim 18: 
However Fuse discloses an ultraviolet lamp (13a [UV lamp], Fig. 3) configured to irradiate ultraviolet rays to the source gas for a formation promotion treatment of the self-assembled monomolecular film on the film formation surface of the substrate held by the substrate holder (see para. [0061]) for the purpose of accelerating a reaction between the organic material and the substrate, so that an organic molecular film having a desired organic end surface is formed (see para. [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ultraviolet lamp taught by Fuse with motivation to accelerate accelerating a reaction between the organic material and the substrate, so that an organic molecular film having a desired organic end surface is formed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718